Supreme Court

                                                                     No. 2013-264-Appeal.



                Anthony Orlando                      :

                        v.                           :

  Mortgage Electronic Registration Systems,          :
                 Inc., et al.


                                            ORDER


       The plaintiff, Anthony Orlando, appeals from an entry of summary judgment in favor of

Mortgage Electronic Registration Systems, Inc. (MERS) and OneWest Bank, FSB. This case

came before the Supreme Court at a session in conference pursuant to Article I, Rule 12A(3)(b)

of the Supreme Court Rules of Appellate Procedure. The plaintiff filed an action for declaratory

judgment and to quiet title. He contends that the assignment of his mortgage and subsequent

foreclosure on the mortgage were both invalid. At this time, we proceed to decide this case

without further briefing and argument.

       Our recent decision in Rosano v. Mortgage Electronic Registration Systems, Inc. 91 A.3d
336 (R.I. 2014) is dispositive of this case. In Rosano, this Court stated that a purchaser of a

property at foreclosure and current title holder of the property must be joined as a party to a

declaratory judgment action seeking to quiet title to the property. Id. at 339-40. In this action,

Deutsche Bank National Trust Company (Deutsche Bank) purchased the plaintiff’s property at

the foreclosure sale and is the current title holder. This appeal must be dismissed because the

plaintiff failed to join Deutsche Bank, an indispensable party, to this action. The plaintiff’s other

arguments on appeal alleging questions of material fact, contesting the mortgage assignment, and

                                                 1
challenging the ability of MERS to serve as mortgagee are without merit. See Ingram v.

Mortgage Electronic Registration Systems, Inc., 94 A.3d 523, 528 (R.I. 2014); Bucci v. Lehman

Brothers Bank FSB, 68 A.3d 1069, 1085-89 (R.I. 2013).

       Accordingly, the plaintiff’s appeal is denied and dismissed.


       Entered as an Order of this Court on this 25th day of September, 2014.

                                            By Order,



                                                            /s/
                                            Clerk




                                                2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Anthony Orlando v. Mortgage Electronic Registration Systems,
                    Inc., et al.

CASE NO:            No. 2013-264-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiff: George E. Babcock, Esq.

                    For Defendants: Paul J. Bogosian, Jr., Esq.